PER CURIAM.
We affirm appellant’s conviction of false imprisonment, concluding that the trial court did not abuse its discretion in finding that the victim’s statements to an officer were excited utterances. Although the evidence was conflicting on the amount of time which passed between the incident and statements made by the victim, at most it was twenty to twenty-five minutes. Whether her statements were excited utterances, or responses to questions after she had calmed down, was a preliminary fact to be determined by the trial court. Cotton v. State, 763 So.2d 437 (Fla. 4th DCA 2000). We find sufficient evidence in the record from which the trial court could make that factual finding. We have considered the other issues raised by appellant to be without merit. Affirmed.
FARMER, C.J., KLEIN and SHAHOOD, JJ., concur.